Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Stephen P. Mumblow April 15, 2008 Mr. James W. Hall Chairman and Chief Executive Officer Journal Register Company 790 Township Line Road Yardley, PA 19067 Dear Jim: In furtherance of our prior discussions, I wish to inform Journal Register Company of my intention to resign as a member of the Board of Directors and Chairman of the Audit Committee effective May 15, 2008. The newly projected time commitment schedule for a member of the Board of Directors of Journal Register Company, when combined with my other time commitments, do not allow for sufficient time allocations for the expected workload at Journal Register Company. A new Board Member with a more free and flexible time schedule is recommended. I thank the shareholders, you, the Board of Directors and the staff at Journal Register Company for the opportunity to be of service. Best Regards, /s/ Stephen P. Mumblow Stephen P. Mumblow
